Election/Restrictions
Claims 2-4, 12-19 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 May 2022. 
The Examiner notes while the Applicant canceled claims 10 and 11 and explicitly withdrew claims 12 and 13 in response to the restriction/election requirement. Claims 2-4, 14-19, and 21-22 are further withdrawn from consideration through the explicit selection of Species IV (which encompasses the embodiment that combines FIG. 6-7 with FIG. 8-9) by the Applicant. For further explanation see below:
Claim 2-4 and 17 are withdrawn from consideration because they encompass Species I, drawn to an airfoil having single layer first and second Environmental Barrier Coatings (EBC). This structure is exclusively contradictory to the embodiment shown in Species IV since the first and second EBC’s are multi-layered. The Examiner further notes the optional compositions for the first environmental barrier coating which is not multi-layered includes a broader scope than the compositions that may be selected for the first multi-layered EBC because alkaline earth alumino-silicates (AEAl2Si2Os) are further available as an optional selection. Additionally, the first multi-layered EBC must also comprise an under-layer comprising HfSioO4, Y2Si2O7, Yb2Si2O7, and combinations thereof; which is not required by the first EBC that is not multi-layered. Similarly, the optional compositions for the second environmental barrier coating that is not multi-layered includes a broader scope than the compositions that may be selected for the second multi-layered EBC. This is because the second multi-layered EBC must comprise an under layer made of a mixture of HfSiO4 and calcium aluminosilicate; which is not required by the second EBC that is not multi-layered.
Claims 14-19 are withdrawn from consideration because they encompass the embodiments directed to Figure 10 (Species VI), which discloses the Apex of the airfoil. This structure is exclusively contradictory to the embodiment shown in Species IV since the Figures for Species IV cannot be used to discern the airfoil Apex and Claims 14-19 are all directed to limitations which encompass the Apex. 
Claims 21-22 are withdrawn from consideration because they depend on Claims 12-13 drawn to a non-elected Species, which were explicitly withdrawn by the Applicant. 
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 11 May 2022.
Claims 21-22 are newly added by the Applicant.
Claims 10-11 are canceled by the Applicant.
Claims 12-13 are explicitly withdrawn by the Applicant.
Claims 2-4, 14-19 and 21-22 are withdrawn from consideration via the election of Species IV, and since these claims were not explicitly withdrawn in the response, the Examiner has provided an explanation above.
Claims 1, 5-9, and 20 are being considered.
Response to Remarks
The Examiner notes the Applicant’s arguments regarding the implied traverse of the Species Election Requirement is not found persuasive. While the Applicant has stated different Species may be used in combination, and thus the Species are not mutually exclusive from combined use, the Examiner notes the claims to the different species recite the mutually exclusive characteristics of such species. While the Applicant may envision different characteristics may be used in combination, the characteristics of the individual Species claimed are still mutually exclusive. For an detailed explanation of the withdrawal of each claim due to the mutually exclusive characteristic(s) see the information above. The Examiner notes, the Applicant remarks are not interpreted to be an admission that the species are obvious variants. 
The Examiner is open to and suggests an Interview with the Applicant prior to filing response to this Office Action, since a limitation added to the independent claim 1 which states the first and second barrier coatings are of a different composition would overcome the prior art and would be considered allowable subject matter if worded correctly.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The Examiner notes, the limitation in claim 6 that states, "a mixture of HfSiO4 and calcium aluminosilicate," is interpreted to encompass both of the 2 different chemicals combined into one distinct optional mixture that may be selected. The claim is not interpreted to encompass an individual selection from the options of the HfSiO4 compound, or the calcium aluminosilicate compound alone.
The Examiner notes, the limitation in claim 6 that states, "a mixture of HfO2, HfSiO4 and calcium aluminosilicate," is interpreted to encompass all three different chemicals combined into one distinct optional mixture that may be selected. The claim is not interpreted to encompass an individual selection from the options of the HfO2 compound, the HfSiO4 compound, or the calcium aluminosilicate compound alone.
The Examiner notes, the limitation in claim 8 which states, “a third environmental barrier topcoat” is interpreted to mean another environmental barrier coating is required in addition to the first and second environmental barrier topcoats. Thus the third environmental barrier topcoat must be different from the first and second topcoats in some way.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al (US 20200024977 A1), hereafter referred to as Shi.
Regarding Claim 1, Shi discloses the following:
An airfoil (10; as seen in FIG. 1, also see [0016]) comprising:
an airfoil wall (wall formed by substrate 42) defining a leading end (18), a trailing end (20), and suction (30) and pressure (32) sides joining the leading end (18) and the trailing end (20), the airfoil wall (wall formed by substrate 42) being formed of a silicon-containing ceramic ([0021], last sentence);
a first environmental barrier topcoat (multilayered coating 80 in combination with 104, FIG. 3, also see [0017, 20, 40]; Examiner note: FIG. 1 shows the first environmental barrier coating on the suction side from a top view, however the label is 36 instead of 80, see further explanation below) disposed on the suction (30) side of the airfoil wall (wall formed by substrate 42); and
a second, different environmental barrier topcoat (multilayered coating 82 in combination with 104, FIG. 3, also see [0017, 20, 42]; Examiner note: FIG. 1 shows the second environmental barrier coating on the suction side from a top view, however the label is 38 instead of 82, see further explanation below) disposed on the pressure (32) side of the airfoil wall (wall formed by substrate 42). (The Examiner notes [0017, 20, and 42] disclose a portion (80) of the first suction side environmental barrier coating (multilayered coating 80 in combination with 104, FIG. 3) is relatively porous and a portion (82) of the second pressure side environmental barrier coating (multilayered coating 82 in combination with 104, FIG. 3) is relatively dense, thus the first coating is different than the second coating due to differing density. While the Instant Application first and second coatings are different due to their chemical composition, the claim as written does not require such. The Examiner further notes, according to [0042], the first and second topcoat EBC layers 80 and 82 shown in FIG. 3 are the of the same structure and composition as the first (52) and second (50) EBC topcoat layers shown in FIG. 2, but also further comprise additional over-layers (104, 108, see FIG. 3). Further, [0020] discloses the first (52) and second (50) EBC topcoats shown in FIG. 2 are of the same structure and composition of the first (36) and second (38) EBC topcoats shown in FIG. 1.)
Regarding Claim 5, Shi discloses the following:
The airfoil (10; as seen in FIG. 1, also see [0016]) as recited in claim 1, 
The Examiner notes, [0039] of Shi teaches HfSiO4 may be an additive used in the both the first and second topcoat EBC layers (multilayered coating 80 in combination with 104, multilayered coating 82 in combination with 104). Further, according to [0042], the first and second topcoat EBC layers 80 and 82 are the of the same structure and composition as the first and second EBC topcoat layers (multilayered coating 80 in combination with 104, multilayered coating 82 in combination with 104) shown in FIG. 2, but also further comprise additional over-layers (104, 108, see FIG. 3). [0050] of Shi discloses the additional over-layer (104, 108) may composed of hafnia, and hafnia is also known as hafnium dioxide, or HfO2 as claimed by the Applicant. Thus, Shi teaches the first environmental barrier topcoat (multilayered coating 80 in combination with 104, FIG. 3) is multilayered (as seen in FIG. 3) and includes an over-layer (104) of a composition that is selected from HfO2 (see [0050]) and combinations thereof, and an underlayer (80) of a composition that is selected from HfSiO4 (see [0039]).
Regarding Claim 20, Shi discloses the following: 
A gas turbine engine ([0015]) comprising:
a compressor section; (The Examiner notes, while the compressor section of the gas turbine engine is not explicitly disclosed by Shi, one of ordinary skill in the art would understand the term "gas turbine engine" comprises a compressor by definition, as evidenced by the American Heritage Science Dictionary, which states a gas turbine engine is defined as "an internal-combustion engine consisting of an air compressor, combustion chamber, and turbine wheel that is turned by the expanding products of combustion," thus a gas turbine engine by definition comprises a compressor.)
a combustor (the examiner notes a "combustion chamber" of a gas turbine engine is synonymous with a combustor; see [0015]) in fluid communication with the compressor section; and
a turbine section (the “hot section” of the gas turbine is synonymous with the turbine section; since the hot gases from the combustor are directed at the turbine engine; see [0002 and 15]) in fluid communication with the combustor (the examiner notes a "combustion chamber" of a gas turbine engine is synonymous with a combustor; see [0015]),
the turbine section (the “hot section” of the gas turbine is synonymous with the turbine section; since the hot gases from the combustor are directed at the turbine engine; see [0002 and 15]) having an airfoil (10)
an airfoil wall (wall formed by substrate 42) defining a leading end (18), a trailing end (20), and suction (30) and pressure (32) sides joining the leading end (18) and the trailing end (20), the airfoil wall (wall formed by substrate 42) being formed of a silicon-containing ceramic ([0021], last sentence),
a first environmental barrier topcoat (multilayered coating 80 in combination with 104, FIG. 3, also see [0017, 20, 40]) of a first composition disposed on the suction (30) side of the airfoil wall (wall formed by substrate 42), and
a second environmental barrier topcoat (multilayered coating 82 in combination with 104, FIG. 3, also see [0017, 20, 42]) of a second, different composition disposed on the pressure (32) side of the airfoil wall (wall formed by substrate 42). (The Examiner notes [0017, 20, and 42] disclose a portion (80) of the first suction side environmental barrier coating (multilayered coating 80 in combination with 104, FIG. 3) is relatively porous and a portion (82) of the second pressure side environmental barrier coating (multilayered coating 82 in combination with 104, FIG. 3) is relatively dense, thus the first coating is different than the second coating due to differing density. While the Instant Application first and second coatings are different due to their chemical composition, the claim as written does not require such. The Examiner further notes, according to [0042], the first and second topcoat EBC layers 80 and 82 shown in FIG. 3 are the of the same structure and composition as the first (52) and second (50) EBC topcoat layers shown in FIG. 2, but also further comprise additional over-layers (104, 108, see FIG. 3). Further, [0020] discloses the first (52) and second (50) EBC topcoats shown in FIG. 2 are of the same structure and composition of the first (36) and second (38) EBC topcoats shown in FIG. 1.)
  Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 6:
wherein the second environmental barrier topcoat is multi-layered and includes an over-layer selected from a mixture of HfSiO4 and calcium aluminosilicate, Ca2Y8(SiO4)6O2, Gd2Hf2O7, a mixture of HfO2, HfSiO4 and calcium aluminosilicate, Y2Si2O7, Yb2Si2O7, Gd2Si2O7, and combinations thereof and an under-layer of a composition of a mixture of HfSiO4 and calcium aluminosilicate;
Regarding Claim 7:
the second environmental barrier topcoat is multi-layered and includes an over-layer of a composition of Gd2Hf2O7 and an under-layer of a composition of a mixture of HfSiO4 and calcium aluminosilicate;
Regarding Claim 8:
further comprising a third environmental barrier topcoat disposed on the leading end of the airfoil wall;
Regarding Claim 9:
wherein the third environmental barrier topcoat is of a composition selected from yttria stabilized zirconia, ZrO2YO1.5TaO2.5, and combinations thereof;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Shi et al (US 20200024977 A1) or Ward, JR et al (US 20160047253 A1).
The Examiner notes Shi is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar bearing retainer arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745